Title: Thomas Cooper to Thomas Jefferson, 3 September 1818
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear sir
             
              september 3. 1818
          
          M. Correa and I will set out about the 16th. He will have to stay 2 or 3 days in Washington: we then set off for your Place.
          In mean time, I think the present opportunity afforded us by Hare’s election ought not to be lost; but the moment should be taken to appeal to the Parents in Virginia, on the strange infatuation of sending their children to be educated here, when they could have that better done at home; whether for general or medical education
          About 300 new Students come here yearly. A greater proportion come from Virginia who do not graduate, than from other places: for Virginia affords more young men who come merely for the purposes of general education. Hence, the proportion of Students from Virginia here, will be greater than the following table woul of mere graduates wd indicate. The following are the graduates last year, 10 Ap. 1818.
          
            
              Massach.
              1 
                
              Now, suppose the annual supply 300 as Dr Chapman states to me it is: then 87 : 38 :: 300 : 130+But from the consideration above mentd, that fewer graduate in proportion from Virginia, I shd take the annual supply from Virginia alone at 150 who spend annually on the average 500$—75,000.A medical school with you (that is in your state) wd arrest all the southern & western Students.I wd come on earlier, but I wait for M. Correa, whose judgement and experience will greatly aid our consultations.   I am as usual with great respect
            
            
              N. Yk
              1 
            
            
              N. Jersey
              3 
            
            
              Penna
              21 
            
            
              Delaware
              2 
            
            
              Maryland
              3 
            
            
              Virginia
              38 
            
            
              N. Carol.
              4 
            
            
              S. Carol.
              7 
            
            
              Georgia
              2 
            
            
              Kenty
              3 
            
            
              Mississ.
              1 
            
            
              Louisiana
              1 
            
            
              
              87.
            
          
          
            Dear Sir Your friend and faithful Servant
            Thomas Cooper
          
         